DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-11, 13-16, and 19-20 in the reply filed on 10/14/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US pub 20190035716).
With respect to claim 1, Kita teaches a semiconductor package structure, comprising (see figs. 1-8 and associated text): 
a substrate 11 including a first ground layer 131, the first ground layer having a body (middle part) and a first tooth (producing by presence of electrode 132) protruding from a side (lateral) of the body, the first tooth having a first lateral side (right side of 132 of fig. 3), and the first lateral side of the first tooth being substantially perpendicular relative to the side of the body in a top view of the first ground layer.  

With respect to claim 3, Kita teaches the first tooth has a front side electrically connected to a shielding layer 40.  
With respect to claim 7, Kita teaches the first tooth includes a front side extending from the first lateral side to the second lateral side in the top view of the first ground layer, wherein the front side is exposed from a lateral surface of the substrate.  
Allowable Subject Matter
Claims 16 and 19-20 are allowed.
Claims 5, 6, 8-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/         Primary Examiner, Art Unit 2814